El Juez PeesideNte Señor Travieso
emitió la opinión del tribunal.
. Regina Villegas Figueroa perdió la vida como consecuen-cia de heridas recibidas al ocurrir una colisión entre un tranvía de la Porto Rico Railway, Light <& Power Co. y un autobús propiedad de la White Star Bus Line, Inc. en el cual viajaba como pasajera. Demandada la White Star Bus Line, Inc. por los herederos de la finada, la Corte de Distrito de San Juan dictó sentencia con fecha 25 de junio de 1941, condenando a la corporación demandada a pagar la suma de $4,000.
No habiendo satisfecho la corporación demandada la sen-tencia dictada en su contra, los demandantes radicaron una *‘Moción sobre Citación de Fiadores”, en la cual solicitaban de la corte dictara una orden citando a The Porto Rican and American Insurance Co., para que compareciera a mostrar *346cansa por la cual no debiera estar obligada, como fiadora de la White Star Bus Line, Inc., al pago de la sentencia.
Expedida la orden solicitada, contestó The Porto Rican and American Insurance Co., oponiéndose a las pretensiones de los demandantes. Oídas las partes sobre las cuestiones planteadas, la fiadora, The Porto Rican and American Insurance Co. se allanó a que dentro del pleito y por el procedi-miento de “citación de fiadores” utilizado por los demandan-tes se determinara su responsabilidad, sometiéndose, mediante estipulación de hechos, el asunto a' la consideración de la corte. Esta, por resolución de fecha 23 de marzo de 1943, de-claró con lugar la “Moción sobre Citación de Piadores” y después de determinar que The Porto Rican and American Insurance Co. estaba sujeta al pago de la sentencia dictada en el pleito contra la White Star Bus Line, Inc., por razón de la fianza que tenía prestada ante la Comisión de Servicio Pú-blico a la fecha del accidente que motivó el pleito, condenó a dicha compañía fiadora a satisfacer a los demandantes el im-porte de la sentencia.
No conforme con dicha resolución, The Porto Rican and American Insurance Co., ha entablado el presente recurso de apelación contra la misma para ante este Tribunal.
Los hechos, según quedaron estipulados por las partes, son, en resumen, los siguientes:
En julio 11' de 1937, fecha en que ocurrió el accidente, la White Star Bus Line, Inc. era una compañía de servicio pú-blico dedicada al transporte de pasajeros dentro y entre los municipios de San Juan y Río Piedras, habiendo sido auto-rizada a prestar dichos servicios por franquicia núm. 586 de 12 de abril de 1927. El párrafo 11 de dicha franquicia dice lo siguiente:
“Sección 11. — Antes de comenzar a hacer uso de las facultades y deberes de esta franquicia, la concesionaria suministrará una buena y suficiente fianza como garantía adicional, expedida por una com-pañía de fianzas legalmente autorizada para hacer esta clase de ne-gocios en Puerto Rico, la cual fianza llevará como condición la de *347responder del pago de cualquier sentencia final dictada por un tribunal competente a favor de cualquier persona que sufriere daño a su persona o a sus intereses o a favor de sus herederos en caso de su muerte como consecuencia del sostenimiento o uso de cualquier guagua de la concesionaria que funcione por virtud de esta fran-quicia como porteador. Dicha fianza será por una suma no menor de cincuenta mil (50,000) dollars, y estará sujeta a la aprobación de la Comisión de Servicio Público después de ser examinada por el Procurador General de Puerto Rico en cuanto a forma y otor-gamiento. Después de ser aprobada por la Comisión de Servicio Pú-blico, dicha fianza será archivada por el Secretario de dicha Comisión.
“La Comisión de Servicio Público de Puerto Rico se reserva el derecho de requerir en cualquier tiempo una nueva fianza y fijar el montante y las condiciones de la misma, después de oír a la con-cesionaria. ’ ’
La fianza prestada por The Porto Pican and American Insurance Co., a requerimiento de la White Star Bus Line, Inc., en su parte dispositiva dice como sigue:
“PoR tanto, nosotros ‘White Star Bus Line, Ine.’ como principal y ‘The Porto Rican and American Insurance Co.’ corporación, constituida de acuerdo con las leyes de Puerto Rico teniendo su ofi-cina principal en San Juan, Puerto Rico, como fiadora, nos consti-tuimos, la primera, como tal principal y la segunda como fiadora, mancomunadas y solidariamente a favor de cualquier persona y nos comprometemos a satisfacer hasta la' suma de $25,000, previo fallo-condenatorio de un tribunal competente y mediante sentencia firme con motivos' de lesiones, daños o perjuicios en su persona o intereses, o a sus herederos en caso de muerte, por virtud de cualquier acci-dente ocurrido y debido al uso de cualquiera de Jos vehículos de motor comprendidos en la autorización concedida por la Hon. Comi-sión de Servicio Público para la transportación de pasajeros entre San Juan y Río Piedras, y cualquier otro punto comprendido entre estas dos municipalidades, así como también con motivo de lesiones, daños o perjuicios que se originen con cualquier vehículo propiedad de la ‘White Star Bus Line, Inc.’ y utilizado para el servicio,y vi-gilancia de los vehículos destinados para la transportación de pa-sajeros; excluyendo, las lesiones, daños o perjuicios que sufran los chmffeurs, cobradores, inspectores y/o cualquier otro empleado uti-lizado por la ‘White Star Bus Line, Inc.’ en el citado servicio de transportación, cuidado o vigilancia de los citados vehículos.”
*348La expresada fianza fue aprobada por la Comisión de Ser-vicio. Público con fecha 26 de julio de 1928, y en la fecha en que ocurrió el accidente estaba vigente.
The Porto Rican and American Insurance Co. sostiene ■que no es responsable de la sentencia dictada en contra de la White Star Bus Line, Inc., toda vez que de acuerdo con los términos de la fianza es requisito indispensable o condición precedente para que surja responsabilidad por parte de la fiadora que haya una sentencia final y firme; y que en el caso de autos, tanto la sentencia de esta Corte Suprema como la de la Corte de Distrito de San Juan fueron dictadas después de julio 11 de 1938, fecha en que se canceló oficialmente la fianza por la Comisión de Servicio Público. Alega además la fiadora, que en el supuesto de que fuera responsable bajo la fianza mencionada, no procede acción alguna en su contra hasta tanto los demandantes no procedan a ejecutar la sen-tencia en la propiedad de la demandada y a hacer excusión de bienes en la propiedad de la demandada; y que en el supuesto de que la fiadora fuera responsable de la sentencia dictada en el caso, su responsabilidad se extendería solamente hasta un 50 por ciento de la suma total, toda vez que así se estipuló expresamente en la fianza, cuyo penúltimo párrafo lee como sigue :
‘■'Se estipula expresamente que la Maryland Casualty Company of Baltimore, ha expedido, por mediación de sus agentes autorizados en Puerto Bico, otra fianza por la suma de $25,000.00 (Veinticinco Mil Dollars) con la misma finalidad y carácter de este mismo do-cumento y por consiguiente, cualquier sentencia, indemnización o pago de cualquier clase por concepto de lesiones, daños o perjuicios ocurridos a cualquier persona que de acuerdo y dentro de los tér-minos de la Ley pueda establecer o tenga derecho a una reclama-ción contra el Principal en este documento, dicha reclamación, in-demiíizaeión o pago, incluyendo todos los gastos y/u honorarios ha-bidos o que puedan haber, serán satisfechos en proporción por cada una de las compañías a que se hace referencia.”
Sostenía la fiadora que el contrato de fianza en que fun-dan los demandantes su reclamación fué concertado entre *349dicha compañía fiádora y la White Star Bus Line, Inc. su-jeto a la condición de que se expidiese y se mantuviese en vigor un contrato de fianza igual entre dicha White Star Bus Line, Inc. y la Maryland Casualty Company y que dicha condición fue violada y la Porto Rican and American Insurance Co. quedó relevada de toda responsabilidad bajo el mencionado contrato por razón de dicha violación porque con anterioridad a la fecha en que ocurrió el accidente que motiva la reclamación de los demandantes, el contrato entre White Star Bus Line, Inc. y la Maryland Casualty Co. fue cancelado sin notificación a, o consentimiento de la Porto-Rican and American Insurance Co., cuyo contrato de fianza así cancelado no fue sustituido con contrato alguno.
Sin embargo, antes de quedar sometido el caso a este Tribunal, ambas partes estipularon que después de una ins-pección del expediente de la fianza prestada por la Maryland Casualty Company “se han dado cuenta que la Comi-sión de Servicio Público de Puerto Rico nunca ha aprobado-una resolución cancelando dicha fianza de acuerdo con lo dispuesto por la Regla III del Reglamento de la Comisión de Servicio Público.”
Dos son los errores imputados por la apelante a la corte sentenciadora:
“1. Al resolver que la responsabilidad de la compañía fiadora surgió en la fecha del accidente y no para la fecha en que la sen-tencia dictada en el pleito principal quedó firme.
”2. Al resolver que la fiadora era responsable de la totalidad de la sentencia dictada en favor de los demandantes y contra la White Star Bus Line, Inc.”
 Conviene, antes de entrar en lá discusión de estos alegados errores, que consideremos la naturaleza de la responsabilidad de la fiadora apelante para con la White Star Bus Line, Inc.
Alega la apelante que la Corte de Distrito de San Juan sostuvo, equivocadamente, que la re1 ación creada por la ga-*350rantía era una de asegurada y asegurador y que la garantía prestada tenía el carácter de “liability policy” o póliza de seguro contra responsabilidad, debiendo dicha relación re-girse por la ley y los principios de seguros y no por el Có-digo Civil, buando en contrario cree y sostiene dicha apelante que el contrato en este caso es uno de fianza y como tal se rige por las disposiciones del Código Civil en su parte co-rrespondiente.
La fianza exigida a la White Star Bus Line, Inc. y pres-tada por la Porto Pican and American Insurance Co., era un “surety bond”. El “surety bond” no es otra cosa que una fiansa. Nuestro Código, en su versión inglesa traduce el tér-mino fianza como “security” y “fiador” como “surety”. Sin embargo, el Juez Asociado del Tribunal Supremo de Fi-lipinas, Sr. Fisher, en su obra “The Civil Code of Spain”, traduce el término fianza como “suretyship”. Esta traduc-ción del Juez Fisher nos parece m'ás correcta que la nuestra, puesto que el término “security” usado por nuestro Código es más general y menos específico.
De la obra “Corpus Juris”, tomo 50, pág. 12, §1, toma-mos la siguiente definición de “suretyship”:
. “La relación de principal y garantizador o fiador, en su sentido más amplio, es la que ocupa una persona responsable del pago de dinero o de la ejecución de un acto por otra persona, siendo esa responsabilidad colateral en cuanto a esa persona, y que está ex-puesta a sufrir pérdida en el caso de que esa otra persona dejare de pagar o de realizar el acto, pero cuya responsabilidad termina por completo tan pronto como esa otra persona paga o realiza el acto. La fianza consiste en prestar crédito para ayudar a un principal cuyo crédito propio es insuficiente; y es un contrato directo para pagar la deuda del principal o cumplir su obligación en caso de que él dejare de cumplirla, aún cuando la obligación del fiador es acce-soria a la del deudor principal.”
No es, pues, otra cosa que una fianza, y así también aun-que la palabra “bond” se ha traducido como fianza (véase 6 Phil. Digest 71) en realidad “bond” es más bien un docu-mento formal. (Véase 11 C.J.S. 398, §1.)
*351Creemos, por lo -tanto, qne nn “surety bond” no es otra uosa que una fianza por escrito y ante notario. El hecho que haya sido prestada por una compañía de seguros, como en este caso, en nada varía su naturaleza de fianza y aunque la fianza a título oneroso, artículo 1722, Código Civil, según Planiol se asemeja mucho al contrato de seguro, pues “el fiador garantiza al acreedor contra un riesgo (la insolvencia del deudor) y la suma pagada es una verdadera prima; . . . ■esta cuestión,” dice Manresa al exponer la teoría de Planiol —“que antes podía tener cierto interés, en la actualidad ca-rece de él, pues el Código en el artículo 1823 expresamente declara que la fianza puede ser gratuita o a título oneroso.” (Manresa, “Comentarios el Código Civil” tomo XII, Edi-ción 1931, págs. 153 y 154.)
Demostrado que un “surety bond” no es otra cosa que un contrato de fianza, como -lo ha considerado la propia ape-lante, resolvemos que el contrato en el presente caso debe regirse por las prescripciones del Código sobre la fianza y no por la ley de seguro.
 Consideramos, primeramente, el segundo error señalado por la apelante, en lugar del primero, ya que creemos más lógico discutir en primer término la forma en que quedó .obligada la apelante, que el momento en que surgió su responsabilidad.
En su segundo señalamiento de error sostiene la apelante que la corte inferior cometió error al resolver que la Porto Pican and American Insurance Co. era responsable de la totalidad de la sentencia dictada en favor de los demandan-tes en el pleito principal y contra la White Star Bus Line, Inc.
La fianza prestada en el caso de autos es impuesta por ley. Es, pues, una fianza legal, que es una de las clases de fianza que contempla el citado artículo 1722 del Código Civil. Ya en el caso de Rondón v. Aetna Casualty & Surety Co. (1940) 56 D.P.R. 439, estudió este tribunal la naturaleza *352de la obligación contraída por este tipo de fianzas en cnanto a la responsabilidad de la fiadora, pero conviene distinguir aquel caso del presente en cuanto a este extremo. En aquel caso la obligación del fiador era la corriente entre principal y fiador en que el fiador se obliga a responder por el fiado en los casos de insolvencia o quiebra del principal. Pero en el caso de autos tenemos que la fiadora, The Porto Rican and American Insurance Co. se obligó solidariamente con la principal White Star Bus Line Inc. Una lectura de la parte dispositiva de la fianza num. 424, antes transcrita, así nos. lo demuestra. Esta situación la previene el Código Civil en su artículo 1721 donde dice:
“Artículo 1721. — Por la fianza se obliga uno a pagar o cumplir-por un ternero, en el caso de no hacei-lo éste. Si el fiador se obli-gare solidariamente con el deudor principal, se observará lo dis-puesto en la sección IV, capítulo III, título I de este libro.”
Comentando el artículo 1822 del Código Civil Español del cual el 1721 de nuestro Código es equivalente, dice Manresa (obra y tomo citados) a la página 155:
“A pesar del carácter subsidiario de la obligación contraída por el fiador, que es lo que constituye una de las bases' esenciales del contrato de fianza en su forma más común y comente, puede per-der, sin embargo, dicha condición, convirtiéndose en una obligación-principal, si el fiador se obliga solidariamente con el deudor.
“No existe, en efecto, ninguna razón jurídica que a ello se oponga; y como en dicho caso pudiera surgir la duda de si a pesar de la cualidad accesoiúa propia de la fianza, habría lugar a exigir desde luego el cumplimiento de la obligación contraída por el fiador, o si, por el contrario, necesariamente había que dirigir antes la acción contra el fiado, previendo dicha dificultad, el legislador se ha apre-surado a dar la conveniente solución de ella, siendo éste el objeto y el fundamento legal de la disposición consignada en dicho párrafo segundo, con la que se ha puesto término a las dudas que suscitaban con sus escritos los tratadistas, y a las cuestiones que el peculiar interés de las partes motivaba fundadas en las diversas teorías y en las distintas interpretaciones de nuestras antiguas leyes mante-nidas por aquéllos.
*353“Según dicho precepto, cuando el fiador se obligare solidaria-mente con el deudor principal, habrá de observarse lo dispuesto en la sección 4a. del capítulo 3 del título 1 del presente libro, respecto de las obligaciones solidarias. Es decir, que en ese caso se considera al fiador como un principal obligado con la cualidad de in solidum, que es el carácter y la condición jurídica que entonces le corres-ponde, y en tal concepto puede dirigirse la reclamación contra él con independencia del deudor, o contra ambos simultáneamente.”
Pero, como la solidaridad no se presume, sino que debe establecerse expresamente (artículos 1090 y 1091, Código Civil, Ed. 1930) será menester “que se manifieste el carácter-solidario de la obligación, con cualquiera de las palabras so-lidario, in solidum, solidariamente, con que se puede formar la oración gramatical.” (Scaevola, Comentarios al Código Civil, Tomo XIX, Ed. 1902, pág. 751). Así, llegamos a la conclusión, después de una lectura de la parte dispositiva de la fianza prestada por la Porto Pican and American Insurance Co., que ésta quedó obligada solidariamente, habiéndolo manifestado expresamente en dicho escrito.
Habiendo, pues, quedado obligada solidariamente la fia-dora, la reclamación podía ser dirigida indistintamente contra ella o contra la White Star Bus Line, Inc., ya que am-bas, a los efectos de los demandantes eran deudores princi-pales. La cuestión es una que debe regirse por las dispo-siciones del Código Civil en cuanto a las obligaciones soli-darias.
La fiadora en el caso ante nos se obligó solidariamente eon la White Star Bus Line, Inc. y por tanto está obligada a satisfacer la reclamación de los demandantes en la misma forma en que lo estaba la compañía demandada en el pleito principal. No tiene, por tanto, derecho ni a una excusión de bienes en la propiedad de dicha demandada (artículo 1730, núm. 2, Código Civil), ni a que se devuelva sin satisfacer la orden de ejecución de sentencia por causa de insolvencia del deudor, como requisito previo para que los demandantes *354pudieran dirigir su reclamación contra la apelante, pues se. había obligado in solidum.
Sostiene, además, la apelante, que la corte -inferior erró al resolver que ella era responsable de la totalidad de la sentencia dictada en favor de los demandantes y contra la White Star Bus. Line, Inc.
Según la sección 11 de su franquicia, la White Star Bus Line, Inc. venía obligada a prestar una fianza no menor de $50,000 antes de comenzar a operar bajo dicha franquicia. Dicha fianza fue prestada, como ya hemos dicho antes, por dos compañías, la Porto Rican and American Insurance Co. y la Maryland Casualty Co., cada- una obligándose por la suma de $25,000 como fiadoras de la White Star Bus Line, Inc. y, según consta en el penúltimo párrafo de la fianza antes transcrito, ambas compañías se comprometían a satisfa-cer cualquier reclamación, indemnización o pago, etc. que sur-giera contra la principal, en proporción.
Pero es el caso que, según el artículo 1097, el acreedor puede dirigirse contra cualquiera de los deudores solidarios, como sucede en este caso, y según el artículo 1098, cada deu-dor solidario está obligado al acreedor por el total de la deuda. Naturalmente, que según determina el artículo 1725 el fiador puede obligarse a menos, pero no a más que el deu-dor principal tanto en la cantidad como en lo oneroso de las condiciones. Por estas razones, la Porto Rican and American Insurance Co. no venía obligada a pagar una cantidad mayor de $25,000. Ahora, siendo la sentencia por $4,000 y habiendo los demandantes dirigido su acción contra ella, la Porto Rican and American Insurance Co. venía obligada, a satisfacer el total de la reclamación sin perjuicio de a su vez resarcirse de dicho pago reclamándole bien el total a la White Star Bus Line, Inc. o, en caso de insolvencia de ésta a la Maryland Casualty Co., la parte proporcional que, de acuerdo con el contrato venía obligada a satisfacer. (Artículos 1737, 1743, 1098, Código Civil.) A este respecto dice Manresa *355que “el fiador obligado solidariamente con'el principal deu-dor después de fieclio el pago, en el caso de habérsele re-clamado en primer término, puede repetir contra el fiado por la totalidad de lo que hubiere satisfecho por él. Es de-cir, que la obligación solidariamente contraída con el principal deudor no limita en lo más mínimo las acciones que le corresponderían si se hubiese constituido la fianza sin ese compromiso o sin esa obligación.” (Manresa, obra citada, tomo XII, pág. 159.)
Alega la apelada, con razón, que la fiadora, Porto Rican and American Insurance Co., habiéndose constituido en fia-dora solidaria de la White Star Bus Line, Inc. para responder en casos de fallos condenatorios contra ésta, tan pronto quedó final y firme la sentencia condenatoria contra la de-mandada en el pleito principal surgió la obligación de la fiadora, conjuntamente con la de la porteadora, de satisfacer dicha suma. Así lo entendieron los demandantes y dirigie-ron su reclamación contra dicha fiadora. De lo antes dicho, surge claramente la obligación de la apelante de satisfacer en su totalidad la suma reclamada por los demandantes.
En el primer señalamiento de error, que hemos dejado para último, se imputa a la corte inferior la comisión de error al resolver que la responsabilidad de la compañía fiadora, Porto Rican and American Insurance Co., surgió en la fecha del accidente y no para la fecha en que la sentencia dictada en el pleito principal quedó final y firme por resolu-ción de este tribunal.
La fianza prestada por la apelante lo fué, indudablemente en garantía de una deuda futura, cuyo importe no era cono-cido al tiempo de prestarse dicha garantía, por lo cual, y de acuerdo con lo dispuesto por el artículo 1724 del Código Civil, “no se podrá reclamar contra el fiador hasta que la deuda sea líquida.”
Tenemos, pues, que aún en el caso de autos, en que la fiadora lo era en carácter de solidaria, no podía reclamarse *356contra ella hasta tanto la deuda fuese líquida, o sea hasta que un tribunal fijare la cantidad a ser pagada por la White Star Bus Line, Inc. o su fiadora solidaria, la apelante. Na-turalmente que desde este momento únicamente era que se podía reclamar contra la compañía fiadora, puesto que hasta ese momento no había sentencia que obligase a pagar a la White Star Bus Line, Inc., ni se podía determinar el mon-tante de la suma por la cual respondía la fiadora.
En realidad, la única cuestión a determinar es ¿ cuándo surgió la obligación de la apelante?
Comentando el artículo 1825 del Código Civil Español, del cual es tomado el 1724 de nuestro Código, dice Manresa (obra y tomo citados, a la pág. 194, in fine):
la, fianza es siempre, . . . un contrato accesorio, y por eso no se concibe su existencia sin una obligación principal que ase-gure y garantice; pero esa circunstancia concurre en el supuesto a que se contrae el artículo que examinamos, puesto que existe una obligación anterior o coetánea al tiempo de la constitución' de la fianza, aunque su cumplimiento o efectividad no sea de presente, sino para lo futuro, y su cuantía o importe sea desconocido por estar pendiente de liquidación.”
Efectivamente, así acontece en el caso de autos. La White Star-Bus Line, Inc. venía obligada a responder de los da-ños y perjuicios que causase en la operación de su franqui-cia y como una protección al público se le exigió por ley, como garantía adicional, que prestase una fianza para responder de las sentencias que en su contra se dictasen. Claro es que se trataba de una obligación incierta cuyo importe-era desconocido, pero era una obligación existente al tiempo-de la constitución de la fianza.
Ahora bien, ¿cuándo quedó obligado el fiador? Volvamos a Manresa. Nos dice éste (obra y tomo citados, pág. 195, in fine, y 196):
“En efecto, se dice, cuando es futura la obligación, la fianza es condicional, y, por lo tanto, no existirá, hasta que la condición se cumpla, es decir, hasta que la obligación principal tome nacimiento. *357De aquí deducen la consecuencia de que el fiador no queda ligado. hasta entonces, y que en el entretanto puede revocar su consenti-miento, si bien con la carga de notificar al acreedor su cambio de voluntad.
“Pero, desde luego, se reconocerá que esta argumentación im-plica una confesión (1) de ideas. Es cierto que el fiador que ga-rantiza una obligación futura se obliga bajo condición; pero esto no importa para la subsistencia del vínculo jurídico pues él queda ligado por una obligación condicional, tan eficazmente como por una obligación pura y simple. Si el fiador pudiera desligarse de la obli-gación contraída, no sería exacto decir, como la ley lo dice, que es válida la fianza de una deuda futura, porque entonces la obliga-ción, el vínculo jurídico, dependería de la voluntad de aquél en tanto no se cumpliese la condición, y es sabido que una obligación que depende de la voluntad del que la hace no es tal obligación. Si, pues, se admite que el fiador puede obligarse por una obligación futura, es preciso admitir que el fiador queda ligado por dicha fianza, y no puede desligarse de tal compromiso más que en los casos en que la ley lo permite y en la forma establecida por la misma, como veremos al comentar el artículo 1843.
“Es indudable que mientras no haya una obligación principal,' no hay la de fianza, puesto que ésta requiere aquélla para su exis-tencia, como se reconoce en el artículo 1824, y, por lo tanto, el fiador que se haya obligado por una. deuda futura, no quedará sujeto a las consecuencias resultantes de la fianza más que cuando la obliga-ción haya tomado nacimiento. Pero esto no prueba más que una cosa, y es que, si bien el afianzamiento de una deuda futura es un contrato condicional, la fianza queda subordinada desde un prin-cipio a la existencia de la obligación, y no puede revocarse ese con-sentimiento condicional, del mismo modo que tampoco puede ser re-vocado el consentimiento puro y simple.”
La obligación contraída por la apelante lo era para ga-rantizar a aquellas personas que reclamasen judicialmente contra la White Star Bus Line, Inc., por daños y perjuicios sufridos al operar ésta su franquicia. Así, mientras no sur-gieran litigios que pudieran culminar en la condena a la compañía de autobuses del pago de daños y perjuicios con*358tra ella reclamados, la apelante no estaba garantizando obli-gación fntnra algnna y podía en cualquier momento revocar sn garantía. Pero desde el momento en qne snrgía nn liti-gio, máxime tratándose de ana obligación solidaria, la ape-lante garantizaba al demandante del pago de la sentencia qne pudiera recaer contra la demandada. Desde ese momento quedaba obligado por la obligación fntnra qne babía con-traído y no podía revocar su garantía. Para todos los efec-tos, la fianza global prestada por la apelante venía a tener el mismo efecto que si cada vez qne surgiese una acción contra la White Star Bus Line, Inc., ella prestase una fianza para garantizar el pago de una sentencia adversa a la por-teadora publica. Así; pues, sn obligación futura o condicio-nal nace desde el momento en qne se inicia nn pleito contra la principal, y desde ese momento no podrá revocar sn con-sentimiento.
En el caso de autos, la fiadora, al revocar su fianza lo hizo en el sentido global, es decir, la revocación era efectiva en cnanto a las acciones surgidas después de revocada dicha fianza, pero no lo era en cnanto a aquellas acciones surgidas con anterioridad a dicha revocación, y esa responsabilidad debe subsistir hasta que las dichas acciones hayan terminado por sentencia final y firme de una corte o por prescripción de la acción.
En el caso de autos la obligación de la fiadora comenzó desde el momento en que ocurrió el accidente, y no cesará hasta tanto no sea satisfecha la sentencia dictada en contra de la porteadora y a favor de los demandantes. Por todas estas razones somos de opinión que la Porto Bican and American Insurance Company viene obligada a pagar la suma que se reclama por los demandantes sin perjuicio de las acciones que pueda ejercitar luego contra la White Star Bus Line, Inc. o la Maryland Casualty Company, en resar-cimiento de lo pagado.

Debe confirmarse la sentencia apelada.


 Nota: Creemos debe deoir ‘'confusión7', pues asi se dice en la ed. 1911, T. XII, pág. 215.